John S. Lockman, J.
The legislative intent in enacting the so-called long-arm statutes (CPLB 302, 313; CCA, § 404; UDCA, § 404) was to confer jurisdiction whenever business was transacted.
While I was surprised to see that the courts have limited the clear intention of the Legislature, I am bound by that limitation. The leading case was decided in this court by a learned Judge. (Home Crafts v. Gramercy Homes, 41 Misc 2d 591 [1964].) There was a telephone call and, as a result of that single communication, merchandise was sent to another county.
This case is distinguished. Here there was a rental extending over a considerable period of time, at least a year; the rented vehicle forming the subject matter was returned to Nassau County for repairs; there was more than a single communication ; there were correspondence and telephone communications. The intention of the Legislature would be frustrated if jurisdiction were not found. Motion to dismiss denied.